      Case 1-20-42907-jmm      Doc 26     Filed 03/05/21     Entered 03/05/21 14:33:46

                          WAYNE GREENWALD, P.C.
                                         Attorneys

                               475 Park Avenue South- 18th Floor
                                    New York, New York 10016
                              Tel: 212-983-1922 Fax: 877-254-1003
                                  e-mail: grimlawyers@aol.com

                                                                             W.M. Greenwald


                                        March 5, 2021



Hon. Jil Mazner- Marino
United States Bankruptcy Court
Eastern District of New York
Conrad B. Duberstein Courthouse
271-C Cadman Plaza East - Suite 3514
Brooklyn, NY 11201-1800

Attn: Tracie Leonard

Re:    Lisa Maria Abbott
       Case No. 20-42907-jmm


Dear Ms. Leonard:

       This confirms that the hearing for the Alleged Debtor’s Motion to Dismiss has been
adjourned, by the Court, from Tuesday March 16, 2021 at 11:30a.m. to Tuesday , March 23,
2021 at 11:30am.

       Thank you.

                                                   Respectfully,

                                                   WAYNE GREENWALD, P.C.


                                                   /s/ Tiffany Wright

                                                   By: Tiffany Wright
                                                       Legal Assistant



TW/ms
